Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5, and 7 - 12 objected to because of the following informalities:  
Claim 5: “an marine” should be --a marine--.
Claim 7, all instances of “an marine” should be --a marine--.
Claim 11, “an marine” should be --a marine--.
All other claims are objected due to claim dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 7
An ocean bottom seismometer raw data reading module configured for
Converting the raw data format, extracting the common receiving point gather, and performing the attitude correction, the clock offset correction, the trace equalization and band-pass filtering
An marine interface wave phase shifting method analysis module configured for
Calculating a dispersion energy spectrum of the common receiving point gather
An marine interface wave dispersion energy superposition module configured for
Superposing the shot line dispersion energy spectrum of the Scholte wave, the vertical dispersion energy spectrum of the Scholte wave and the dispersion energy spectrum of the acoustic guide wave, and performing normalization
An marine wave dispersion energy spectrum storage and exporting module configured for
Storing and exporting the final marine interface wave dispersion energy map
Regarding Claim 7, although it recites a structural term “module”, the structure is insufficient for  the specific function of “Converting the raw data format, extracting the common receiving point gather, and performing the attitude correction, the clock offset correction, the trace equalization and band-pass filtering”, “Calculating a dispersion energy spectrum of the common receiving point gather”,  “Superposing the shot line dispersion energy spectrum of the Scholte wave, the vertical dispersion energy spectrum of the Scholte wave and the dispersion energy spectrum of the acoustic guide wave, and performing normalization”, and “Storing and exporting the final marine interface wave dispersion energy map”. A person of ordinary skill in the art would not understand that a module is capable of performing the claimed functions without further structural definition. Therefore, the term “module” is treated as a generic placeholder as there is insufficient structure to perform the required functions.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
An ocean bottom seismometer raw data reading module configured for
Converting the raw data format, extracting the common receiving point gather, and performing the attitude correction, the clock offset correction, the trace equalization and band-pass filtering: Hydrophone and Seismometer. See Pg. 8, Ppg. 1
An marine interface wave phase shifting method analysis module configured for
Calculating a dispersion energy spectrum of the common receiving point gather: UNCLEAR
An marine interface wave dispersion energy superposition module configured for
Superposing the shot line dispersion energy spectrum of the Scholte wave, the vertical dispersion energy spectrum of the Scholte wave and the dispersion energy spectrum of the acoustic guide wave, and performing normalization: UNCLEAR
An marine wave dispersion energy spectrum storage and exporting module configured for
Storing and exporting the final marine interface wave dispersion energy map: UNCLEAR
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 7
an marine interface wave data preprocessing module configured for converting the raw data format, extracting the common receiving point gather, and performing the attitude correction, the clock offset correction, the trace equalization and the band-pass filtering
an marine interface wave phase shifting method analysis module configured for calculating a dispersion energy spectrum of the common receiving point gather
an marine interface wave dispersion energy superposition module configured for superposing the shot line dispersion energy spectrum of the Scholte wave, the vertical dispersion energy spectrum of the Scholte wave and the dispersion energy spectrum of the acoustic guided wave, and performing normalization
an marine interface wave dispersion energy spectrum storage and exporting module configured for storing and exporting the final marine interface wave dispersion energy map
The disclosure of the claimed invention does not teach the “marine interface wave data preprocessing module” sufficiently to demonstrate Applicant had possession of the invention as of the effective filing date. [Pg. 11] teaches “The marine interface wave data preprocessing module 202 is configured for converting the raw data format, extracting the common receiving point gather, and performing position correction, clock offset correction, trace equalization, band-pass filtering and attitude correction.”, however there is insufficient written description of the structural components from which the “marine interface wave data preprocessing module” consists.
The disclosure of the claimed invention does not teach the “marine interface wave phase shifting method analysis module” sufficiently to demonstrate Applicant had possession of the invention as of the effective filing date. [Pg. 11] teaches “The marine interface wave phase shift method analysis module 203 is configured for calculating the dispersion energy spectrum of the common receiving point gather.”, however there is insufficient written description of the structural components from which the “marine interface wave phase shifting method analysis module” consists.
The disclosure of the claimed invention does not teach the “marine interface wave dispersion energy superposition module” sufficiently to demonstrate Applicant had possession of the invention as of the effective filing date. [Pg. 12] teaches “The marine interface wave dispersion energy superposition module 204 is configured for superposing the Scholte wave and the acoustic guided wave dispersion energy spectrum, and performing normalization”, however there is insufficient written description of the structural components from which the “marine interface wave dispersion energy superposition module” consists.
The disclosure of the claimed invention does not teach the “marine interface wave dispersion energy spectrum storage and exporting module” sufficiently to demonstrate Applicant had possession of the invention as of the effective filing date. [Pg. 12] teaches “The marine interface wave dispersion energy spectrum storage and exporting module 205 is configured for storing and exporting the normalized marine interface wave dispersion spectrum.”, however there is insufficient written description of the structural components from which the “marine interface wave dispersion energy spectrum storage and exporting module” consists.
	Claims 8-12 are rejected due to claim dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1- 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1
step 103: reading data of the common receiving point gather of the air gun excitation seismic source from a three-component seismometer, and performing attitude correction on the three- component seismometer to obtain three-component seismometer gather data in a shot line direction, a vertical shot line direction and a vertical direction
Claim 1 is unclear and thus indefinite. Claim 1 does not clarify whether there is any distinction between the “vertical shot line direction and [the] vertical direction”. It is the examiner’s interpretation that the “vertical shot line direction” and “vertical direction” refer to the same direction.
Claims 2-6 are rejected due to claim dependency.
Regarding Claim 7
Claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 8-12 are rejected due to claim dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagaini et al. (PCT Patent Publication No. 2017062322).

Regarding Claim 7
Bagaini teaches a multi-mode dispersion energy imaging device for realizing the multi-mode dispersion energy imaging method according to claim 1, 
wherein, the multi-mode dispersion energy imaging device comprises: an ocean bottom seismometer raw data reading module [Fig. 2 (212)] configured for reading raw data in a binary format recorded by the ocean bottom seismometer [Fig. 2 (220)]; 
an marine interface wave data preprocessing module configured for converting the raw data format, extracting the common receiving point gather [Fig. 3 (356], and performing the attitude correction [Fig. 11 (1110)], the clock offset correction [Fig. 11 (Time Pack)], the trace equalization [Fig. 3 (356)] and the band-pass filtering [Fig. 3 (356)]; 
an marine interface wave phase shifting method analysis module [Fig. 5 (SWAMI) and Fig. 3 (356)] configured for calculating a dispersion energy spectrum of the common receiving point gather; 
an marine interface wave dispersion energy superposition module configured for superposing the shot line dispersion energy spectrum of the Scholte wave, the vertical dispersion energy spectrum of the Scholte wave and the dispersion energy spectrum of the acoustic guided wave, and performing normalization; [Fig. 3 (356)]
an marine interface wave dispersion energy spectrum storage and exporting module configured for storing and exporting the final marine interface wave dispersion energy map. [Fig. 3 (352)]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (“Acquisition and Inversion of Dispersive Seismic Waves in Shallow Marine Environments”, Marine Geophysical Researches (2005) 26:287-315) in view of Bagaini et al. (PCT Patent Publication No. 2017062322), Ozdemir et al. (U.S. Patent Publication No. 20130028050), and Paulsson et al. (U.S. Patent Publication No. 20150308864).

Regarding Claim 1
Klein teaches a multi-mode dispersion energy imaging method for a four-component marine interface wave of an ocean bottom seismometer, comprising the following steps: 
step 101: designing an marine interface wave artificial seismic observation system, wherein the marine interface wave artificial seismic observation system comprises an ocean bottom seismometer deployment point and an artificial seismic source excitation point; carrying out marine seismic data acquisition according to the marine interface wave artificial seismic observation system, wherein the marine seismic data acquisition comprises ocean bottom seismometer deployment [[Abstract] teaches the stationary-receiver method using Ocean-Bottom Seismometers and/or Hydrophones] , air gun firing [[Abstract] Teaches Scholte waves as well as acoustic guided waves are excited by a near-surface towed airgun], ocean bottom seismometer retrieval, and ocean bottom seismometer original data retrieval; [Implicit, Fig. 4 shows data collected from ocean bottom seismometer original data acquired at different locations which indicates both the seismometer and seismometer original data are retrieved] 
step 102: using excitation time and position navigation information of an air gun excitation seismic source to acquire a common receiving point gather excited by an air gun from an original continuous data sequence recorded by the ocean bottom seismometer [[Fig. 1, Description] Teaches The ‘‘stationary receiver method’’ using Ocean Bottom Hydrophone/Seismometer Stations (OBH/OBS) produces common-receiver-gathers of a moving source]  while carrying out clock offset correction [[Pg. 301, Right Column, Paragraph 2] Teaches In the time domain, an offset dependent taper was applied to the seismograms to suppress noise prior to the first onset and scattered wave energy following dispersive acoustic modes], performing trace equalization [[Pg. 307, Left Column, Paragraph 1] Teaches The normalized wavefield transforms obtained by the slant-stacking method and selected traces of the CSGs of both shot locations are plotted in Figure 13. Scattered amplitudes above 12 Hz and below 5 Hz are enhanced by the frequency normalisation] and band- pass filtering [[Pg. 305, Left Column, Paragraph 3]- [Pg. 305, Right Column, Paragraph 1] Teaches the dispersive signal was significantly enhanced and the direct P-wave signal reduced by the 2–16 Hz bandpass filter.]; 
step 103: reading data of the common receiving point gather of the air gun excitation seismic source from a three-component seismometer [[Pg. 292, Right Column, Paragraph 4] Teaches seismometer recording the particle velocity in three components]; and performing dispersion energy imaging of a Scholte wave in the shot line direction [[Fig. 12a]  Teaches (a) Bandpass filtered common-shot-gather (CSG) from line 15, showing Scholte wave energy from 0.5 s (near offset) to 1.7 s (far offset) travel time] and the vertical direction [[Fig. 4] shows dispersive energy spectrum images related to Scholte wave records from different field areas from the vertical-component of the Common-Receiver-Gathers], respectively, using a phase shifting method [[Pg. 291, Right Column, Paragraph 1] Teaches We obtain an equivalent result when the Fourier-transform υ(ω, rl) of the seismic waveforms are stacked after applying an offset dependent phase-shift] to obtain a shot line dispersion energy spectrum of the Scholte wave and a vertical dispersion energy spectrum of the Scholte wave; 
step 104: reading the data of the common receiving point of the air gun excitation source from a hydrophone component [[Fig. 1, Description] Teaches The ‘‘stationary receiver method’’ using Ocean Bottom Hydrophone/Seismometer Stations (OBH/OBS) produces common-receiver-gathers of a moving source], and using the phase shifting method to analyze dispersion energy of a marine acoustic guided wave of the hydrophone component to obtain a dispersion energy spectrum of the marine acoustic guided wave of the hydrophone component; [[Pg. 291, Right Column, Paragraph 1] Teaches We obtain an equivalent result when the Fourier-transform υ(ω, rl) of the seismic waveforms are stacked after applying an offset dependent phase-shift]
step 105: superposing the shot line dispersion energy spectrum of the Scholte wave, the vertical dispersion energy spectrum of the Scholte wave and the dispersion energy spectrum of the marine acoustic guided wave to obtain a superposed marine interface wave dispersion energy spectrum, and carrying out normalization processing on the superposed marine interface wave dispersion energy spectrum to obtain a final marine interface wave dispersion energy map. [[Fig. 9b] Teaches the superposition of both acoustic guided waves and Scholte waves dispersion energy spectra on a single normalized dispersion energy map]
Klein may not explicitly teach
carrying out cross- section position correction
exporting a result and saving the result into a SU or SEGY format
performing attitude correction on the three- component seismometer
exporting a result and saving the result into a SU or SEGY format
Bagaini teaches
carrying out cross- section position correction [[00103] Teaches creation of a smooth datum close to a recording surface (e.g. , suitable for depth migration, etc.), surface-consistent static corrections to an above datum region (e.g., a near surface region as may be appropriate for a migration model)]
Bagaini may not explicitly teach
performing attitude correction on the three- component seismometer
exporting a result and saving the result into a SU or SEGY format
Ozdemir teaches 
performing attitude correction on the seismic sensor [[0021] Teaches each processor 210 Α, 210 Β or 210C are capable of performing relative vertical orientation to correct the corresponding seismic sensor module according to inclination correction of some embodiment inclined. after the inclination correction, the Z, X and Y axes are oriented correctly, as shown in Figure 3.]
Ozdemir may not explicitly teach
exporting a result and saving the result into a SU or SEGY format
Paulsson teaches
exporting a result and saving the result into a SU or SEGY format [[0076] Teaches Typically, the output of data from the signal processing unit 334 is provided in a file format known as SEG Y (sometimes SEG-Y, or SEGY), which is one of several standards developed by the Society of Exploration Geophysicists (SEG) for storing geophysical data.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of marine seismic imaging, as of the effective filing date, to modify the method of Klein, to include the position correction of Bagaini, the attitude correction of Ozdemir, and the data formatting of Paulsson, with the motivation of creating accurate dispersion energy maps of both Scholte waves and acoustic guided waves. 

Allowable Subject Matter
Claims 2-6 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2
the three-component seismometer is a broadband seismometer, having a minimum frequency range of 1-250 Hz; [[Klein, Pg. 292, Right Column, Paragraph 4] Teaches seismometer recording the particle velocity in three components, however the prior art does not teach the frequency range listed in the claim language] 
the one-component hydrophone capable of recording low-frequency acoustic signals is an acoustic hydrophone, having a frequency range of 5-500 Hz; [[Klein, Fig. 1, Description] Teaches The ‘‘stationary receiver method’’ using Ocean Bottom Hydrophone/Seismometer Stations (OBH/OBS) produces common-receiver-gathers of a moving source, however the prior art does not teach the frequency range listed in the claim language]
a data sampling rate is 500 SPS, the air gun excitation seismic source requires a total capacity of 3000 INCH3, and an excitation sub-wave band range width is greater than 60 Hz, wherein, a high frequency of the excitation sub-wave band range width is not higher than 120 Hz, and a low frequency of the excitation sub-wave band range width is not lower than 5 Hz. [[Klein, Abstract] Teaches Scholte waves as well as acoustic guided waves are excited by a near-surface towed airgun, however the prior art does not teach the capacity and frequency band range technical specifications of the claim language]
Regarding Claim 3
wherein, in step 101, a water depth of the marine interface wave artificial seismic observation system is no more than 100m [[Klein, Pg. 299, Right Column] Teaches the water depth at the location of the data example is about 20m], and a maximum offset distance excited by the air gun excitation seismic source is no less than 2500 m; [[Klein, Pg. 294, Right Column] Teaches this results in the largest source to receiver offset of 250m, which is less than the limitation of the claim language]
a submerged depth of the air gun is greater than 5m [[Klein, Pg. 305, Left Column] Teaches the streamer depth was monitored to constant water depth with an active depth-control system at about 5-12 m above seabed, however the prior art does not indicate an depth for the airgun itself], and an excitation point distance Δx of the air gun is: Δx<                        
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            a
                                            g
                                        
                                    
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                            
                        
                     [Klein, (9) teaches an equation for the maximum distance for offset between source and receiver, however the prior art does not teach the excitation point distance limitation of the claim language]
wherein Vy is a minimum phase velocity of a marine interface wave of a detection area, and fmax is a maximum observable frequency of the marine interface wave, an operation process of the marine seismic data acquisition comprises: deploying the ocean bottom seismometer, after the ocean bottom seismometer sinks freely to an ocean bottom, performing an air gun seismic source excitation operation, and carrying out the ocean bottom seismometer retrieval. [[Klein, Fig. 1] Teaches a stationary acquisition method with an ocean bottom seismometer and air gun seismic source, however the prior art does not explicitly teach the seismometer freely sinking to the ocean bottom or the retrieval of the ocean bottom seismometer]

Regarding Claim 4
The multi-mode dispersion energy imaging method according to claim 1, wherein, in step 103, the attitude correction of the three-component seismometer comprises: correcting a roll angle and a pitch angle; [[Ozdemir, [0021]] Teaches each processor 210 Α, 210 Β or 210C are capable of performing relative vertical orientation to correct the corresponding seismic sensor module according to inclination correction of some embodiment inclined. after the inclination correction, the Z, X and Y axes are oriented correctly, as shown in Figure 3.]
and correcting an azimuth angle; [Bagaini, [00103] Teaches creation of a smooth datum close to a recording surface (e.g. , suitable for depth migration, etc.), surface-consistent static corrections to an above datum region (e.g., a near surface region as may be appropriate for a migration model), however the prior art does not teach the azimuth angle correction method limitations of the claim language]
a correction method for the pitch angle and the roll angle is as follows:  
    PNG
    media_image1.png
    54
    208
    media_image1.png
    Greyscale
 
wherein Vxy, is a three-component seismic data column vector after the pitch angle and roll angle are corrected to a horizontal attitude, Vxyz is an original three-component seismic data column vector, and Rθ and Rφ, are rotation matrices of the pitch angle and the roll angle respectively, and expressions of the rotation matrices are:
 
    PNG
    media_image2.png
    161
    208
    media_image2.png
    Greyscale
 
wherein θ is the pitch angle, and φ is the roll angle, a correction method for the azimuth angle is as follows:
 
    PNG
    media_image3.png
    56
    160
    media_image3.png
    Greyscale
 
wherein Vrtv, is a column vector after the azimuth angle is corrected, and Rϒ is an azimuth rotation matrix as follows:

    PNG
    media_image4.png
    90
    214
    media_image4.png
    Greyscale
 
wherein ϒ is the azimuth angle obtained by a direct wave polarization analysis. [[Ozdemir, [0021]] Teaches each processor 210 Α, 210 Β or 210C are capable of performing relative vertical orientation to correct the corresponding seismic sensor module according to inclination correction of some embodiment inclined. after the inclination correction, the Z, X and Y axes are oriented correctly, as shown in Figure 3., however the prior art does not teach the pitch and roll angle correction equations of the claim language]

None of the referenced prior art teaches the rotation matrix, azimuth rotation matrix, or parameter calculation limitations listed in the claim language

Regarding Claim 5
wherein, a method of calculating a dispersion energy spectrum of the marine interface wave by the phase shifting method comprises: performing Fourier transform on the common receiving point gather ri of a vertical component marine interface wave in a time-space domain: 

    PNG
    media_image5.png
    51
    192
    media_image5.png
    Greyscale

wherein i is a serial number of a trace, xk is an offset distance, and Ri (xk, ω) is a frequency spectrum; performing normalization on an amplitude of the frequency spectrum to obtain a normalized frequency spectrum 

    PNG
    media_image6.png
    62
    196
    media_image6.png
    Greyscale

wherein |Ri(xk, ω) I represents a modulo operation; when a phase velocity vs and a frequency ω of the marine interface wave are given at a point, acquiring dispersion energy at the point, wherein the dispersion energy is: 

    PNG
    media_image7.png
    76
    371
    media_image7.png
    Greyscale

wherein j is an imaginary unit, [[Klein, Pg. 291, Right Column, Paragraph 1] Teaches We obtain an equivalent result when the Fourier-transform υ(ω, rl) of the seismic waveforms are stacked after applying an offset dependent phase-shift, however the prior art does not teach the parameter calculation limitations of the claim language]
selecting a phase velocity range and a frequency range of the marine interface wave, and cyclically calculating the dispersion energy corresponding to all points in the phase velocity range and the frequency range at a specific phase velocity and a frequency interval to obtain an marine interface wave dispersion energy spectrum of the common receive point gather in the time-space domain, wherein for a four-component Scholte wave and acoustic guided wave dispersion energy spectrum calculation, the phase velocity range is 100 m/s -1800 m/s, a phase velocity interval is 1 m/s, and the frequency range is 0.8-150 Hz. [[Klein, Pg. 292, Right Column] Teaches For the acoustic modes the velocity of propagation is in the range of the speed of sound in water. They can have frequency contents beyond 150 Hz, although the relevant dispersive features discussed in this paper have been observed below 100 Hz., however the prior art does not explicitly teach the phase velocity or frequency range limitation of the claim language.]

Regarding Claim 6
wherein, superposition and normalization processing is performed on Scholte wave dispersion energy Dr(vs, ω) in the shot line direction , Scholte wave dispersion energy Dz(vs, ω) in the vertical direction, and acoustic guided wave dispersion energy Dd (vs, ω) of the hydrophone component by using the following equation: 

    PNG
    media_image8.png
    62
    408
    media_image8.png
    Greyscale

wherein Ds(vs, ω) is marine interface wave energy after being superposed and normalized. [[Klein, Fig. 9b] Teaches the superposition of both acoustic guided waves and Scholte waves dispersion energy spectra on a single normalized dispersion energy map, however the prior art does not teach the equation to normalize the dispersion energy listed in the claim language]

Regarding Claim 8
See indication of allowable subject matter for Claim 2
Regarding Claim 9
See indication of allowable subject matter for Claim 3
Regarding Claim 10
See indication of allowable subject matter for Claim 4
Regarding Claim 11
See indication of allowable subject matter for Claim 5
Regarding Claim 12
See indication of allowable subject matter for Claim 6

Conclusion

Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Shen et al. (“Resolution Equivalence of Dispersion-Imaging Methods for Noise-Free High-Frequency Surface-Wave Data”, Journal of Applied Geophysics 122 (2015) 167-171) which discloses various methods for acquiring the dispersion properties of surface waves
Boiero et al. (“Surface and Guided Wave Inversion for Near-Surface Modeling in Land and Shallow Marine Seismic Data”, The Leading Edge, Volume 32, Issue 6 (2013)) which discloses a method for inverting surface and guided waves for modelling land and shallow marine environments
Tong et al (Chinese Patent Publication No. 107024714) which discloses a method for controlling air gun seismic sources and a device thereof
Lei and Qiao (Chinese Patent Publication No. 110879410) which discloses a multicomponent seismic surface wave exploration method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RICHARD WALKER whose telephone number is (571)272-6136. The examiner can normally be reached Monday - Friday 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER RICHARD WALKER/               Examiner, Art Unit 3645                                                                                                                                                                                         
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645